Exhibit 10.15

PROPERTY MANAGEMENT AND LEASING AGREEMENT

THIS PROPERTY MANAGEMENT AND LEASING AGREEMENT (this “Agreement”) is made and
entered into as of August 16th, 2013, by and between CHP ESCONDIDO CA MOB OWNER,
LLC, a Delaware limited liability company (“Owner”), and LINCOLN PROPERTY
COMPANY COMMERCIAL SERVICE ENTERPRISES, INC. D/B/A LINCOLN HARRIS CSG, a Texas
corporation (“Manager”), under the following circumstances:

A. Owner owns the medical office building described on Exhibit A attached hereto
(the “Property”).

B. Owner desires to retain Manager as property manager for the Property on the
terms and conditions set forth herein.

C. Manager is qualified and properly licensed to manage the Property and to
render the services required by Owner in the management of the Property.

D. Owner and Manager desire to set forth their understandings and agreements
with respect to the services to be performed by Manager, the compensation to be
paid to Manager and other matters relating thereto.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, and the
compensation to be paid as set forth herein, the parties hereto agree for
themselves and their respective successors and assigns as follows:

 

1. APPOINTMENT OF MANAGER:

Owner hereby appoints Manager as Owner’s sole and exclusive managing agent for
the purposes of managing, operating, maintaining and leasing the Property, all
in accordance with this Agreement, and Manager hereby accepts such appointment.
Manager represents that it is a duly licensed property manager under the laws of
the state(s) in which the Property is located.

 

2. COMMENCEMENT DATE:

The term of this Agreement shall commence on August     , 2013, and shall
continue until December 31, 2015, and thereafter shall be automatically renewed
for consecutive one (1) year periods unless either party elects to not renew
this Agreement by providing written notice of such election to the other no
later than thirty (30) days prior to the expiration of the then current year.
Notwithstanding the foregoing, the parties acknowledge that this Agreement may
be sooner terminated as provided in Paragraph 14.



--------------------------------------------------------------------------------

3. SERVICES TO BE PROVIDED BY MANAGER; MANAGER’S RESPONSIBILITIES:

 

3.1 General Responsibility:

Manager, on behalf of Owner, shall implement, or cause to be implemented, the
decisions of Owner with respect to the Property as provided in this Agreement.
Manager agrees to use diligent efforts to manage and operate the Property in
accordance with the terms of this Agreement, any lease(s) in place with respect
to the Property, all applicable laws and regulations, and the management plans,
budgets, policies, procedures and benchmark standards agreed upon with Owner and
to comply with such instructions as may be imposed by Owner which are within the
general scope of Manager’s duties under this Agreement.

 

3.2 Supervision:

Manager shall hire, employ, pay and supervise all of Manager’s employees who
deal with the Property at Manager’s sole cost and expense. Manager shall at all
times enforce strict discipline and good order among its personnel and other
agents, and shall not employ any personnel or other agents who are not skilled
in the task(s) assigned. Manager shall, in the hiring and retention of
employees, use such care to select qualified, competent and trustworthy
employees as is commensurate with the prevailing standards in the real estate
services industry for buildings and properties of comparable size and type in
the market in which the Property is located.

 

3.3 Confidentiality:

All information obtained or developed by Manager pursuant to this Agreement
which is not otherwise publicly available is confidential, shall be maintained
in strictest confidence, and shall not be disclosed to any person or entity
other than Manager’s employees, attorneys and accountants (who shall in all
cases be subject to and comply with the foregoing confidentiality agreement)
without the prior written consent of Owner’s Representative (as defined in
Paragraph 16.1(b)); provided, however, Manager may disclose confidential
information if required by subpoena, court order or applicable law but only
after giving Owner’s Representative prior written notice of the intended
disclosure and giving Owner a period of ten (10) days to determine whether such
disclosure by Manager should be contested at Owner’s sole cost. Manager shall
provide access to confidential information only on a “need-to-know” basis.
Manager shall take all reasonable steps to ensure that Manager’s employees do
not use any confidential information for personal gain.

 

3.4 Compliance with Laws, Agreements:

 

  (a)

Manager shall keep itself fully informed of applicable laws, ordinances,
regulations, rules and orders applicable to Manager in the performance of its
responsibilities and services. Manager shall provide its services in full
compliance with all laws, ordinances, regulations, rules and orders. Promptly
following its inspections of the Property, Manager shall advise Owner in writing
of any non-compliance which is actually discovered by Manager, or suspected
non-compliance, with any of such laws, ordinances, regulations, rules and orders
relating to the Property or use of the Property or operations or activities
thereon. Manager is not required to inspect, or cause to be inspected, the
Property specifically for compliance with building codes, health and safety
codes, The Americans with Disabilities Act, environmental laws, or any other
laws or regulations, and Manager shall not be liable to Owner for any Failure to
detect

 

- 2 -



--------------------------------------------------------------------------------

  any such non-compliance, except as directed by Owner and at Owner’s sole cost
and expense. To the extent permitted under the approved Operating Budget for
each calendar year and, when not so permitted, following written authorization
from Owner’s Representative, Manager shall promptly remedy, or cause any tenant
to remedy if required pursuant to its lease, as and if applicable, any violation
of any such law, ordinance, rule, regulation or order relating to the use,
operation, repair and maintenance of the Property, except in cases where Owner
has notified Manager in writing of its contest of or its intention to contest
such law, ordinance, rule, regulation or order. Notwithstanding anything to the
contrary herein, Manger shall not knowingly take any action in connection with
the build-out of tenant space in the Property which would cause the Property to
be in violation of any fire, health, safety or building codes, laws, ordinances,
rules or regulations governing such Property.

 

  (b) Manager shall perform all of the obligations and duties to be performed
under this Agreement and all leases, agreements, instruments or documents
affecting the Property and in complying with all terms and conditions contained
in any current or future ground lease, space lease, mortgage, deed of trust or
other security instruments affecting the Property and brought to Manager’s
attention by Owner.

 

  (c) In the performance of Manager’s responsibilities hereunder, Manager shall
adhere to the standard in complying with all laws, ordinances, rules,
regulations or orders which pertain to or otherwise affect the manner in which
Manager performs its services. Manager shall be responsible for performing its
services pursuant to this Agreement in accordance with the laws applicable in
the jurisdictions where the services are performed and where the Property is
located. Manager shall be responsible for the performance of any of its services
in a manner contrary to such laws, ordinances, rules, regulations and orders and
will bear all costs, damages, losses and expenses incurred by Owner or any of
its Affiliates attributable thereto; and except to the extent resulting from
Manager’s gross negligence, Manager shall not be liable for any violation of law
by any vendor.

 

3.5 Environmental:

 

  (a)

Manager, at Manager’s sole cost and expense, shall indemnify and save harmless
Owner, Owner’s successors and assigns and their respective present and future
officers, directors, employees or agents (collectively, the “Owner Indemnitees”)
from and against any and all liabilities, penalties, fines, forfeitures,
demands, damages, losses, claims, causes of action, suits, judgments, and costs
and expenses incidental thereto (including cost of defense, settlement,
reasonable attorneys’ fees, reasonable consultant fees and reasonable expert
fees), which Owner or any or all of the Owner Indemnitees may hereafter suffer,
incur, be responsible for or disburse as a result of any Environmental
Liabilities (as defined in Paragraph 22) directly or indirectly caused by or
arising out of any Environmental Hazards (as defined in Paragraph 22) existing
on or about the Property, but only to the extent that any such existence is
caused by (i) the activities on or about the Property of Manager, or any of its
officers or employees,

 

- 3 -



--------------------------------------------------------------------------------

  or (ii) the activities on or about the Property of Manager’s agents or
contractors (and their respective employees) which Manager was negligent in
retaining. This provision shall survive the expiration or earlier termination of
the Agreement.

 

  (b) Owner represents and warrants to Manager that, to the best of Owner’s
knowledge (without duty to investigate or inspect), the Property has not been
used for the generation, storage, treatment of disposal of Hazardous Materials
(as defined in Paragraph 22) and that no Hazardous Materials are located on the
Property. Owner agrees to indemnify and hold harmless Manager, Manager’s
successors and assigns, and their respective present and future officers,
directors, employees and agents (collectively, the “Manager Indemnitees”) from
and against any and all Environmental Liabilities which Manager or any or all of
the Manager Indemnitees may hereafter suffer, incur, be responsible for or
disburse as a result of any Environmental Hazard at the Property, except to the
extent that any such existence is caused by (i) the activities on or about the
Property of Manager or any of its officers or employees, or (ii) the activities
on or about the Property of Manager’s agents or contractors (and their
respective employees) which Manager was negligent in retaining. This provision
shall survive the expiration or earlier termination of the Agreement.

 

3.6 Approved Budgets:

 

  (a) At least ninety (90) days prior to the beginning of each fiscal year of
Owner which ends December 31 of each year (“Fiscal Year”), Manager shall prepare
and submit to Owner for approval the following:

 

  (i) A separate annual budget for operating, repairing, maintaining, marketing,
promoting and leasing each Property and projection of monthly Property Income
and Property Expenses for each Property for the forthcoming Fiscal Year in such
format as is approved in writing by Owner (an “Operating Budget”). Each
Operating Budget shall include a statement as to the amount of rentable square
feet in the Property to be furnished by Owner and to be occupied by Manager and
its employees as offices at no charge to Manager for the purpose of performing
Manager’s obligations under this Agreement. The number, size and location of
such offices shall be subject to the approval of Owner’s Representative, which
approval shall not be unreasonably withheld. Disbursement categories in the
Operating Budget shall be limited to Property Expenses.

 

  (ii) An annual budget and projection of capital and extraordinary expenditures
for the forthcoming Fiscal Year (the “Capital Budget”) for each Property in such
format as is approved in writing by Owner.

 

  (b)

Owner shall consider the proposed budget and shall consult with Manager in the
ninety (90) day period prior to the commencement of the next calendar year in
order to agree on each Operating Budget and each Capital Budget. Owner shall use
its reasonable efforts to approve or disapprove each Operating Budget and

 

- 4 -



--------------------------------------------------------------------------------

  each Capital Budget within sixty (60) days after its receipt, but the failure
of Owner to approve or disapprove any Operating Budget or Capital Budget within
this time period will not indicate the approval of Owner to such Operating
Budget or Capital Budget, in whole or in part. Until an Operating Budget and a
Capital Budget have been approved in writing by Owner, Manager shall not incur
or otherwise expend funds in excess of the amounts set forth on the approved
Operating Budget and Capital Budget for the immediately preceding year, if any.

 

  (c) The Operating Budget may include the pro-rata salary costs of the
employees of Manager to be employed in the direct management, operation or
maintenance of the Property who shall include, but not be limited to, those
employees of Manager whose salaries may, from time to time, be charged prorata
to the Property for direct management, operation and maintenance services
rendered at the Property less than full time. Employees whose salaries are
eligible to be charged prorata shall be: (i) “on site” employees who work or
provide management, operation or maintenance services at the Property on a full
time or part time basis (“On-Site Employees”); and (ii) employees who do not
work “on site” at the Property, but who work exclusively in providing
management, operation or maintenance services for the Property which have been
approved in writing by Owner’s authorized representative as a reimbursable
expense (“Off-Site Reimbursable Employees”). Employees whose salaries may not be
charged prorata or otherwise include, but are not limited to, general
management, administrative and clerical personnel, accountants, auditors and
property managers not providing services at the Property on a full time or part
time basis, and all other employees of Manager who are not On-Site Employees or
Off-Site Reimbursable Employees.

 

3.7 Compliance with Operating Budgets:

Manager shall employ diligence and commercially reasonable efforts to ensure
that the actual costs of maintaining and operating the Property shall not exceed
the Operating Budget pertaining thereto either in total or in any separate
accounting category. All expenses shall be charged to the property account and
no expense may be classified or reclassified for the purpose of avoiding an
excess in the annual budgeted amount of another accounting category. Manager
shall obtain the prior written approval of Owner’s Representative for any
expenditure that will result in an excess of five percent (5%) of the annual
budgeted amount in any one expense category of the Operating Budget for the
Property, or that will result in the operating expenses in the aggregate to
exceed the amounts set forth in the Operating Budget by more than three percent
(3%).

 

3.8 Increases in Costs:

During the calendar year, Manager shall inform Owner in writing of any material
increases in costs and expenses that were not foreseen during the budget
preparation period and were, therefore, not reflected in the Operating Budget.

 

- 5 -



--------------------------------------------------------------------------------

3.9 Rent Collection:

Manager shall use diligent efforts to collect all rents, deposits, fees and
other sums payable with respect to the Property. Manager shall not commingle any
of the receipts or revenues from the Property with Manager’s own funds or funds
from any property not subject to this Agreement. Manager shall collect and
identify any income due Owner from miscellaneous services provided to tenants or
the public including, but not limited to, parking income, tenant storage, and
coin operated machines of all types. All monies so collected shall be deposited
as provided in Paragraph 7.

 

3.10 Tenant Defaults.

Manager shall not terminate any lease, lock out any tenant, institute suit for
rent or for use and occupancy, or proceedings for recovery of possession,
without the prior written approval of Owner’s Representative. In connection with
such suits or proceedings, only legal counsel designated and retained by Owner’s
Representative shall be used. All legal expenses incurred in bringing and
prosecuting such approved suit or proceeding shall be submitted to Owner’s
Representative for its approval prior to payment by Manager. Manager shall not
write off any income items without the prior written approval of Owner’s
Representative.

 

3.11 Property Inspections:

Manager shall inspect the Property as frequently as Manager determines
appropriate, but in no event less frequently than one time per fiscal quarter,
as designated by Owner’s Representative. In conducting its inspections, Manager
shall follow an inspection checklist approved in writing by Owner’s
Representative and Manager.

 

3.12 Repairs:

Manager shall keep, or shall cause the applicable tenant to keep, the Property
and all parts thereof in a clean and attractive condition. Manager shall attend
to the making and supervising of all ordinary and extraordinary repairs,
decorations, replacements, additions, alterations and landscaping necessary or
advisable for the proper operation of the Property, for the performance of
Owner’s obligations under any lease or agreement, restrictive covenants or other
encumbrances affecting the Property and to comply with all governmental or
insurance requirements applicable to Owner, all of which, however, shall be
subject to the limits of the approved Operating Budget. All work performed
pursuant to this Paragraph shall be done in a good and workmanlike manner using
building materials in conformity with the standard established by Owner. Manager
shall be responsible for the making and supervision of all ordinary and
extraordinary repairs, decorations and alterations; however, no single
expenditure made for these purposes shall exceed $5,000 without prior written
approval of Owner’s Representative or approval in a Property’s annual Operating
Budget.

 

3.13 Emergency:

In cases of emergency where repairs are immediately necessary for the
preservation and safety of the Property, or to avoid the suspension of any
essential service to the Property, or to avoid danger to life or property,
Manager may make expenditures for such emergency repairs which exceed the amount
set forth in Paragraph 3.15 without prior written approval of Owner. Manager
shall promptly inform Owner of any such expenditures and the reasons therefor,
but in no event later than within two (2) business days following such
expenditure.

 

- 6 -



--------------------------------------------------------------------------------

3.14 Capital Expenditures:

The Capital Budget shall not constitute an authorization by Owner for Manager to
expend any money. All capital expenditures must be specifically authorized in
writing by Owner’s Representative. With respect to the purchase and installation
of major items of new or replacement equipment (including, without limitation,
elevators, HVAC, appliances, furniture and furnishings or floor coverings),
Manager shall recommend that Owner purchase these items when Manager believes
such purchase to be necessary or desirable. Owner’s Representative may arrange
to purchase and install these items itself or may authorize Manager to do so
subject to prescribed supervision and specification requirements and conditions.
Unless Owner’s Representative specifically waives such requirements in writing,
Manager shall obtain two bids for capital improvements/major items ranging from
$5,000 to $15,000 and three bids for capital improvements/major items in excess
of $15,000. Manager shall solicit bids in the form prescribed by Owner so that
uniformity will exist in the bid quotes. Manager shall provide Owner with all
bid responses accompanied by Manager’s recommendations as to the most acceptable
bid. If Manager advises acceptance of other than the lowest bidder, Manager
shall adequately support its recommendations in writing. Notwithstanding the
foregoing, Manager and Owner acknowledge that capital expenditures with respect
to the Property may be subject to specific covenants, obligations and
responsibilities as set forth in the lease(s) in place with respect to the
Property, the terms of which shall control with respect to this paragraph.

 

3.15 Service Contracts:

Manager shall contract for all labor, materials and services required for the
management, operation and upkeep of the Property in Manager’s own name, subject
to the Operating Budget. Manager shall submit for competitive bidding any
contracts with independent contractors or vendors providing services to the
Property which (a) call for payments of more than $500 per month for a period of
more than six (6) months; (b) call for a single payment of more than $5,000; or
(c) have a total contract sum more than $15,000. All contracts for labor,
materials and services must be submitted to Owner’s Representative for approval.
If Manager obtains any volume discounts because of its purchasing power, Manager
shall pass the benefit of such discounts on to Owner. Manager shall not
knowingly enter into any contract with officers, employees, shareholders or
Affiliates of Manager or anyone related to such employees, officers or
Affiliates without Owner’s prior written consent in accordance with
Paragraph 15. None of the following shall, with the knowledge of Manager, be
vendors or contractors: (i) the directors, officers or employees of Owner or
(ii) any family member of any such director, officer or employee. As used
herein, “family member” means parent, spouse, child, brother or sister. Manager
shall not enter into any contract with any Affiliate of Manager unless such
contract has been competitively bid and the bid of Manager’s Affiliate was the
lowest bid; such Affiliate is capable of performing the contracted services; and
Manager has complied with Paragraph 15 with regard to such contract. Each such
service contract shall:

 

  (a) be in the name of Manager;

 

- 7 -



--------------------------------------------------------------------------------

  (b) be assignable, at Owner’s option, to Owner or Owner’s nominee;

 

  (c) be for a term of not more than twelve (12) months;

 

  (d) include a provision for cancellation thereof by Owner or Manager upon not
less than thirty (30) days’ written notice;

 

  (e) require that the contractor/vendor provide evidence of insurance that
satisfies Paragraph 4.2 (except that the limits of such insurance policies shall
be acceptable if in an amount not less than $500,000);

 

  (f) set forth the contractor’s tax ID number; and

 

  (g) if obtainable through reasonable efforts, include the vendor’s agreement
to indemnify and defend (through counsel acceptable to Owner or Manager as the
case may be) Manager, Owner and its Affiliates against any claims or liabilities
arising out of or alleged to arise out of, or connected with, any acts or
omissions of such contractor/vendor, including liens.

In the event that in any given situation Manager determines that it will not be
feasible to comply with any of the requirements relating to competitive bidding
or the terms and conditions of service contracts, Owner may authorize exceptions
thereto if requested by Manager in writing. Owner may withhold such
authorization in its reasonable discretion and no such authorization shall be
effective unless given in writing signed by Owner’s Representative.

 

3.16 Service Providers/Competitive Bidding:

 

  (a) Throughout the term of this Agreement and any extensions, Owner may
provide Manager with current lists of approved vendors of certain services in
the geographical area in which the Property is located. If such lists are
provided, Manager shall use those vendors unless otherwise directed by Owner’s
Representative. Notwithstanding that such lists of approved vendors are provided
to Manager by Owner, Manager shall competitively bid such services, if required
by Owner or by this Agreement, and notify Owner’s Representative if such
services may be obtained from non-approved vendors more cost-effectively. If
Owner’s Representative requires Manager to contract with an approved vendor
despite the higher fees charged by such vendor and such higher charge results in
an expenditure in excess of the agreed upon percentage of the annual budgeted
amount in any accounting category of the Operating Budget (pursuant to
Paragraph 3.7), such excess expenditure shall be considered approved by Owner.
Nothing in this Paragraph, however, shall be construed as relieving Manager of
its obligation to use its reasonable good faith efforts to negotiate the most
cost beneficial contract possible with any vendor designated by Owner. If Owner
has not designated a vendor, Manager shall provide the best value for
performance of these services through sealed competitive bidding or negotiation,
if required by Owner or by this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

  (b) If this Agreement terminates as provided in Paragraph 14, or if this
Agreement terminates as to any one Property as provided in Paragraphs 1 and 14,
Manager shall, at Owner’s option, assign to Owner or to Owner’s nominee all
service agreements pertaining to the Property.

 

3.17 Property Information Package:

Upon request by Owner’s Representative to Manager from time to time, Manager
shall assist Owner in preparing a Property Information Package the Property, to
be used by Owner for any purpose including, but not limited to, the sale of the
Property. The Property Information Package shall consist of the following items:

 

  (a) Lease Abstracts. Abstracts of all leases on the Property, in such form and
detail as Owner’s Representative may require;

 

  (b) Estoppel Certificates. Current Estoppel Certificates from all tenants at
the Property. To the extent such Certificates reveal problems, discrepancies,
ambiguities or other matters needing resolution, Manager shall promptly begin
working with the tenant to resolve the matter;

 

  (c) Rent Roll. A current rent roll, including security deposits and
delinquencies, in such form and detail as Owner’s Representative may require;

 

  (d) Leases. Copies of all leases, licenses, concessions and other agreements
affecting the Property and providing income from the Property, together with all
amendments thereto;

 

  (e) Vendor Contracts. Copies of all contracts with vendors providing goods and
services to the Property, together with all amendments thereto;

 

  (f) Operating Budget. The Operating Budget described in Paragraph 3.6;

 

  (g) Capital Budget. The Capital Budget for the next twelve (12) month period
for anticipated capital expenditures, including tenant improvements, if any;

 

  (h) Drawings and Plans. Copies of as-built drawings and plans for the
improvements on the Property;

 

  (i) Permits and Licenses. To the extent reasonably available to Manager,
copies of all licenses, permits and other governmental approvals applicable to
the Property;

 

  (j) Environmental Reports. Copies of all environmental reports, including
asbestos surveys, available to Manager;

 

  (k) Monthly Income and Expense Report. Latest monthly income and expense
report with monthly and cumulative year-to-date information; and

 

- 9 -



--------------------------------------------------------------------------------

  (l) Other Items. To the extent reasonably available to Manager, copies of such
other items as Owner may specify.

Notwithstanding the foregoing, in the event Owner’s Representative requests that
Manager, in connection with preparation of a Property Information Package,
prepare any document, schedule, exhibit, financial report or analysis,
spreadsheet or any other items or materials which Manager does not produce in
the ordinary course of providing property management services under this
Agreement (“Special Materials”), Owner shall compensate Manager for the
preparation of Special Materials in an amount to be agreed upon by the parties
at the time the request is made by Owner’s Representative.

 

3.18 Tenant Relations:

Manager agrees to perform all of the following services:

 

  (a) Bill and undertake to collect, on behalf of Owner, all rents and other
charges due from the tenants.

 

  (b) Exercise diligent, reasonable efforts to perform all delegable duties of
the landlord under the DFC Lease (as defined in Paragraph 3.19) and each Space
Lease (as defined in Paragraph 3.19) so that each such lease remains in full
force and effect and so that no default is made by Owner as landlord.

 

  (c) Exercise diligent, reasonable efforts to ensure full performance by
tenants of their obligations, periodically inspect the Property as reasonably
necessary or desirable consistent with this Agreement, and, if appropriate, make
demands on any tenants who have not performed such obligations to do so.

 

  (d) Submit, at least annually, inspection reports on forms provided by Owner.

 

  (e) Upon termination of the DFC Lease and any Space Leases, inspect the
premises and, if appropriate and applicable, refund the security deposits of the
tenant.

 

  (f) Use diligent, reasonable efforts to give notice of and to enforce
compliance with the rules and regulations of Owner, governing bodies, insurance
carriers and association rules applicable to tenants and the Property. Manager
shall not knowingly permit the use of the Property for any purposes except for
uses permitted pursuant to the applicable lease(s), copies of which shall be
provided to Manager by Owner’s Representative. Manager agrees not to knowingly
permit the use of the Property for any purpose that might void any policy of
insurance or that might render any loss under the insurance policy uncollectible
or that would violate any governmental restriction.

 

  (g) Maintain businesslike relations with tenants, receive requests, complaints
and the like from tenants, respond and act upon the foregoing in reasonable
fashion.

 

  (h) Maintain, for Owner’s inspection, a record of the action taken with
respect to all of the foregoing.

 

- 10 -



--------------------------------------------------------------------------------

3.19 Leasing Services:

Manager acknowledges that the Property is, as of the date hereof, subject to the
leases described on Schedule 3.19 attached hereto and by this reference made a
part hereof (the “Existing Leases”). Following the expiration or sooner
termination of the Existing Leases, Manager shall negotiate and cause to be
prepared new leases of space in the Property as well as renewals or extensions
of leases (“Space Leases”). Manager shall use its reasonable best efforts to
ensure that the Space Leases contain rental rates that are at the highest
possible level consistent with the then-current general state of the commercial
real estate market in the area, but in no event, without all approvals required
herein, less than the rate specified in the applicable standard business terms
prescribed by Owner’s Representative. All Space Leases (i) shall be on Owner’s
standard form of lease/rental agreement; and (ii) shall be in conformity with
the then current standard business terms prescribed by Owner’s Representative
for each Property as set forth in written directives submitted to Manager;
provided, however, Owner shall have the right to change the standard form of
lease/rental agreement, the standard business terms and the use restrictions and
tenant covenants at any time and from time to time by delivering written notice
thereof to Manager. The standard business terms referred to in clause (ii) above
shall include, but may not necessarily be limited to, base rental rates, rental
adjustment terms, any permitted rent concessions, terms of tenant tax and
operating expense contributions and reimbursements, minimum and maximum lease
terms and renewal options, maximum permissible square foot area of space that
may be leased to a single tenant or one or more related tenants, and allowable
tenant improvement allowances and terms of tenant improvement build-outs. All
Space Leases shall be executed by Owner’s Representative or by such other person
or persons as may be designated by Owner in writing from time to time. No Space
Lease which does not comply with the requirements of subsections (i), (ii) and
(iii) above, or has terms or provisions which deviate from or which omits any
term or provision required by clauses (i), (ii) and (iii) or any of the standard
business terms applicable to the Property to which such Space Lease relates, may
be entered into unless Manager first submits such Space Lease to Owner’s
Representative for review, and such Space Lease has been approved in writing by
Owner’s Representative. In addition to the foregoing requirements, all leases to
physician tenants or other referral sources must be in writing, and shall
provide for rental payments that are not less than the fair market rental value
of the premises leased, provide for a lease term not less than one (1) year,
cover no more space than is reasonably necessary for the legitimate business use
and purposes of the tenant, provide for a pass through of a pro rata share of
operating expenses and shall otherwise be on commercially reasonable terms,
assuming the absence of any potential for referrals.

 

- 11 -



--------------------------------------------------------------------------------

3.20 Tenant Improvement Work:

Manager shall, upon execution of a Space Lease, coordinate all tenant
improvement construction required under the Space Lease, and if requested by
Owner’s Representative, Manager shall manage the design and construction of all
tenant improvement work in accordance with Exhibit C. Manager also shall plan
and coordinate the move-in and move-out of tenants. Owner shall pay Manager for
its management services in the design and construction of all tenant improvement
work the fee set forth in Exhibit B. Upon Owner’s request, Manager shall provide
copies of all contracts, invoices and other similar documentation relating to
tenant improvement work being performed on the Property.

 

3.21 Strategic Advisory Services:

Manager shall, on request of Owner, provide recommendations to Owner concerning
the development of, and shall assist Owner in developing, an annual strategic
plan in connection with the Property, which shall include the following:

 

  (a) An analysis identifying the role of the Property in the overall business
plan;

 

  (b) A schedule of senior level objectives and strategies to implement the
objectives;

 

  (c) In the development of the annual strategic plan, maintain regular
communication with Owner’s Representative, and assist in planning sessions;

 

  (d) Review, or upon request, prepare and deliver to Owner’s Representative
forecasts and projections for the Property;

 

  (e) Coordinate with and provide input to Owner’s Representative in connection
with the annual budget process for the Property;

 

  (f) Provide consultation, recommendations and analysis concerning the
disposition of the Property, but only if Manager is engaged to provide brokerage
services on an exclusive agency basis in accordance with Paragraph 11 with
regard to the Property;

 

  (g) Establish and deliver to Owner’s Representative operating baselines for
benchmarking information with regard to the Property;

 

  (h) After preparation of the annual strategic plan, coordinate the
implementation of the plan; and

 

  (i) Make recommendations concerning and assist in the initiation of property
tax appeals with respect to the Property on an as needed basis.

 

4. INSURANCE:

4.1 Insurance Coverage. Upon or prior to commencement of Manager’s services
under this Agreement, Owner and Manager shall each procure and maintain, at
their own

 

- 12 -



--------------------------------------------------------------------------------

expense, all insurance policies and requirements as provided in Exhibit D to
this Agreement. The carrier, total insurable values, and the various coverage
types and limits of each policy of insurance must be acceptable to Owner in its
commercially reasonable discretion. Manager shall be designated as a named
insured under each insurance policy procured by Manager. Such policies, with the
exception of Workers’ Compensation, Employer’s Liability, Employee
Dishonesty/Crime, Professional Liability and Employment Practices Liability,
shall name Owner as an additional insured and Owner shall be a named insured and
loss payee under any required Property Insurance coverages. All deductibles,
legal settlements and any other costs related to claims under the insurance
policies required herein shall be Property Expenses. Upon thirty (30) days prior
written notice to Manager, or immediately upon Manager’s failure to procure the
required insurance in accordance with this Agreement, Owner may elect, in its
sole discretion, to procure and maintain as a Property Expense, any of the
insurance policies required and set forth under Exhibit D, except for Manager’s
Workers’ Compensation and Employer’s Liability insurance policies. In the event
Owner elects to procure directly any of the required insurance policies, then
Owner shall be the named insured under each policy and Manager shall be included
as a named insured or additional insured as appropriate in Owner’s sole
discretion

4.2 Safe Workplace. Manager agrees to provide a safe and healthful workplace as
required by OSHA. Manager shall conduct its work in compliance with the
requirements of all federal, state and local regulatory entities, including but
not limited to OSHA and the Environmental Protection Agency.

4.3 Waiver of Liability/Subrogation. Notwithstanding any provision of this
Agreement to the contrary, each party hereto hereby waives any and every claim
which arises or may arise in its favor and against the other party hereto during
the Term for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of, the Property, which loss or damage is
covered by valid and collectible property insurance policies, to the extent that
such loss or damage is recoverable under such policies. Said mutual waiver shall
be in addition to, and not in limitation or derogation of, any other waiver or
release contained in this Agreement with respect to any loss or damage to
property of the parties hereto.

 

5. FINANCIAL REPORTING AND RECORD KEEPING:

 

5.1 Books of Accounts:

Manager shall maintain, at an address set forth in Paragraph 16.3, or such other
place or places as Owner may approve in advance and in writing, a comprehensive
system of office records, books and accounts, including, without limitation,
copies of all reports prepared pursuant to Paragraphs 3 and 5, and any
additional information or records required by Owner’s Representative, including
such records and information required for the preparation of federal, state and
local tax returns, all in a manner reasonably satisfactory to Owner’s
Representative. Manager, however, shall not be responsible for preparation of
Owner’s tax returns. All entries shall be supported by sufficient documentation
to show that such entries are properly and accurately recorded for the Property.
Owner and others designated by Owner’s Representative, including Owner’s
auditors and accountants, shall have at all times access to and the right to
audit in accordance with Paragraph 6 and make copies of such records, accounts
and books and all vouchers, files and all other material pertaining to the
Property and this Agreement, all of which Manager shall keep

 

- 13 -



--------------------------------------------------------------------------------

safe, available and separate from any records not relating to the Property.
Manager shall exercise sufficient control over accounting and financial
transactions as is reasonably required to protect Owner’s and its Affiliates’
assets from theft, error or fraudulent activity on the part of Manager’s
associates or employees. Except to the extent resulting from the breach of this
Agreement by Owner, all losses arising from such instances shall be borne by
Manager and shall include, but not be limited to:

 

  (a) Theft of assets by Manager’s agents or employees;

 

  (b) Penalties, interest or loss of vendor discounts due to delay by Manager in
payment of invoices, bills or other like charges, provided that there are
sufficient funds in the Operating Account to pay the invoices, bills or other
like charges and provided Owner does not delay approval of such matters (if such
approval is required under this Agreement);

 

  (c) Overpayment or duplicate payment of invoices arising from either fraud or
error of Manager or any of its officers or employees;

 

  (d) A sum equal to the value of any form of payment or property made or given
by contractors or vendors to Manager’s employees or agents which was paid or
given with the intent to induce the purchase of goods or services for the
Propery from any such contractors or vendors; and

 

  (e) Unauthorized use of the Property or facilities by Manager’s employees or
agents.

 

5.2 Account Classification:

Manager shall adopt Owner’s system of classification of accounting entries or
provide a means of classification which can be easily translated by Owner to
Owner’s requirements.

 

5.3 Periodic Reports:

Manager shall provide to Owner such reports pertaining to its operation of the
Property and at such times as indicated on Exhibit F attached hereto.

 

5.4 Accounting Principles:

All financial statements and reports required by Owner shall be prepared on an
accrual basis in accordance with generally accepted accounting principles.

 

5.5 Books and Records:

Manager shall maintain, at its office located in Dallas, Texas, adequate and
complete books and records, papers, accounts, contracts and files, including
complete and current files of all leases for the Property, all of which will be
the property of Owner, and Owner shall have access to the same at all reasonable
times. Accounting records shall be kept and maintained on the real property data
base/accounting application program prescribed by Owner. Manager shall maintain
all of its books and records in such manner as will permit the preparation of
certified audited financial statements in accordance with GAAP accounting.

 

- 14 -



--------------------------------------------------------------------------------

6. OWNER’S RIGHT TO AUDIT:

Upon reasonable notice and during business hours, Owner shall have access to
Manager’s books and records relating to the Property and shall have the right to
audit such books and records during the period of this Agreement and for a
period of two (2) years after termination of this Agreement. Owner also reserves
the right upon reasonable notice and during business hours to perform any and
all additional audit tests relating to Manager’s activities either at the
Property or at any office of Manager. If Owner’s employees or appointees
discover either weaknesses in internal control or errors in record keeping,
Manager shall correct such discrepancies either upon discovery or within a
reasonable period. Manager shall inform Owner in writing of the action taken to
correct such audit discrepancies. Any and all such audits conducted either by
Owner’s employees or appointees shall be at the sole expense of Owner. However,
if an audit reveals any fraudulent or intentional errors in record keeping or
any fraudulent or intentional misappropriation of funds by Manager or if the
audit reveals that the net cash flow from the Property for the period audited
exceeded the net cash flow reported by Manager in the periodic reports for such
period by three percent (3%), the cost of the audit for the Property shall be
borne by Manager. The right of Owner’s Representative to require Manager to pay
the cost of audit under these circumstances shall be in addition to any other
rights or remedies that Owner may have under this Agreement or in law or equity.

 

7. OWNER ACCOUNTS:

 

7.1 Operating Account:

All rental or other receipts shall be deposited by Manager in a bank account
(the “Operating Account”) opened by Manager in the name of Owner. If the law
requires that the tenant security deposits be separately maintained, a separate
interest-bearing account shall be opened by Manager at a bank approved by
Owner’s Representative, and shall be maintained in accordance with applicable
laws. The security deposit account shall be used only for maintaining and
refunding security deposits. The bank shall be informed by Manager in writing
that the funds of the security deposit account are held in trust for Owner.
Manager shall maintain detailed records of all security deposits deposited into
the security deposit account, and all records shall be open for inspection by
Owner’s employees or appointees upon reasonable notice and during business
hours. Manager shall obtain approval of Owner’s Representative prior to the
return of any security deposits to any particular tenant when the amount of the
return is greater than the amount the Manager is required by law to return to
the tenant. Owner’s Representative may direct Manager to change a depository
bank or the depository arrangements. The Operating Account and any security
deposit accounts which are owned by Owner shall have Manager’s designated bonded
employees additionally named as signatories with the title of Agent.

 

7.2 Access to Account:

Through the use of signature cards, and subject to any relevant requirement of
local law, authorized representatives of Owner shall be permitted access to any
and all funds in the

 

- 15 -



--------------------------------------------------------------------------------

Operating Account and any separate security deposit account at any time, and
Owner’s Representative shall promptly advise Manager of any withdrawal of funds
by Owner from such Operating Account or the security deposit account. Owner can
terminate Manager’s authority to draw against such accounts at any time without
notice to Manager.

 

8. COSTS PAID FROM THE OPERATING ACCOUNT:

Manager may pay only the following expenses directly from the Operating Account,
subject to the conditions set forth in Paragraph 3 (including, without
limitation, the Operating Budget) and obtaining any and all consents, approvals
or authorizations of Owner required under Paragraph 3, in each case to the
extent such amounts are not payable by the applicable tenant pursuant to the DFC
Lease or the Space Lease(s):

 

  (a) Reasonable cost to comply with and correct any violation of federal, state
and municipal laws, ordinances, regulations and orders relative to the leasing,
use, repair and maintenance of the Property, or relating to the rules,
regulations or orders of the local Board of Fire Underwriters or other similar
body;

 

  (b) Actual and reasonable cost of constructing all tenant improvements and
making all repairs and alterations;

 

  (c) Costs incurred by Manager in connection with all service contracts and
agreements permitted to be entered into by Manager pursuant to this Agreement or
otherwise approved by Owner in accordance with Paragraph 3.15;

 

  (d) Costs of collection of delinquent rentals collected through a collection
agency which has been approved in writing in advance by Owner’s Representative
for the specific delinquent rentals;

 

  (e) Legal fees and expenses, provided such attorneys have been designated and
retained in accordance with Paragraph 3.10 by Owner in writing, and the specific
amount of such attorney’s fee has been approved of by Owner in accordance with
Paragraph 3.13 in writing in advance of payment;

 

  (f) Costs of lease-up, operation, cleaning and maintenance of the Property,
including but not limited to the cost of all utilities;

 

  (g) Promotional expenses, including brochures, advertising, broker fees and
tenant locator/referral fees approved by Owner’s Representative;

 

  (h) Cost of business licenses required for the legal operation of the
Property;

 

  (i) All real and personal property taxes and assessments, including without
limitation all general and special assessments and improvement district charges;

 

  (j) Fees to any co-brokers representing tenants in Space Lease transactions,
provided that the obligation has been submitted to and approved by Owner’s
Representative; and

 

- 16 -



--------------------------------------------------------------------------------

  (k) Any other expenses to the extent reflected in the then applicable approved
Operating Budget.

 

9. COSTS WHICH ARE NOT REIMBURSED:

The following expenses or costs incurred by or on behalf of Manager in
connection with the management, operation and leasing of the Property or in
connection with the operation of Manager’s business shall be at the sole cost
and expense of Manager and shall not be paid or reimbursed by Owner, except as
provided on Exhibit B attached hereto, unless otherwise approved by Owner’s
Representative:

 

  (a) Costs of salary and wages, payroll taxes, insurance benefits, worker’s
compensation, pension benefits and other benefits of any of Manager’s employees
or other personnel, except as set forth in the approved Operating Budget.

 

  (b) General accounting and reporting services, to the extent these services
are within the reasonable scope of Manager’s responsibility to Owner under this
Agreement.

 

  (c) Costs of stationary, forms, ledgers and other supplies and equipment used
in Manager’s offices.

 

  (d) Costs or pro rata costs of telephone and general office expenses incurred
at the Property by Manager for the operation and management of properties other
than the Property.

 

  (e) Costs or pro rata costs of electronic data processing for data processed
by computer service companies or Manager’s computers or any pro rata charge
therefore, whether such computers are located at the Property or at Manager’s
offices.

 

  (f) Costs of all bonuses, incentive compensation, profit sharing or any pay
advances by Manager to Manager’s employees.

 

  (g) Costs attributable to losses arising from criminal acts or from gross
negligence or fraud on the part of Manager or Manager’s affiliates, agents or
employees.

 

  (h) Costs of comprehensive crime insurance purchased by Manager for its own
account.

 

  (i) Cost of purchase or rental of computers, copiers, fax machines,
telephones, office furnishings and other office equipment used at any office at
a Property or any other office of Manager.

 

- 17 -



--------------------------------------------------------------------------------

10. DISBURSEMENTS TO OWNER; INSUFFICIENT GROSS INCOME:

 

10.1 Disbursements to Owner:

On or before the tenth (10th) day of each month, Manager shall cause to be
disbursed to Owner, in method and form suitable to Owner, any balance in the
Depository Account in excess of the amount required to pay anticipated
disbursements due and payable during such month after taking into account
Property Income, receipt of which is anticipated during such month.

 

10.2 Payment of Shortfall:

If, at any time, the Property Income from a Property is not sufficient to pay
the bills and charges payable from the Operating Accounts which have been
incurred with respect to such Property, Manager will submit to Owner a statement
of all remaining unpaid bills and Owner will provide Manager with sufficient
funds to pay any unpaid expenses. Manager shall have no obligation to advance
any of Manager’s own funds to pay any such shortfall.

 

10.3 Segregation of Accounts:

Manager shall segregate the income and expenses of each Property so that
Property Income from each Property will be applied only to the bills and charges
from such Property.

 

11. SALE OF A PROPERTY; COOPERATION WITH BROKER:

If a listing agreement is entered into with a broker other than Manager for the
sale of any Property, Manager shall cooperate with such broker and permit the
broker to exhibit such Property during reasonable business hours, provided the
broker has secured Manager’s permission in advance. If requested by Owner’s
Representative, Manager shall provide sales brokerage services for the Property
as may be designated by Owner’s Representative; provided that Owner shall have
no obligation to engage Manager to provide any of those services for the
Property. If Owner requests Manager to provide any brokerage services, such
services shall be subject to a brokerage agreement approved and executed by
Owner and Manager.

 

12. COOPERATION ON CLAIMS:

Should any claims, demands, suits or other legal proceedings be made or
instituted by any person against Owner or the title holder of any Property which
arise out of any of the matters relating to this Agreement or the Property,
Manager shall give Owner all pertinent information and reasonable assistance in
the defense or other disposition thereof.

 

13. COMPENSATION:

As compensation for its services pursuant to this Agreement, Owner shall pay to
Manager the fees set forth on Exhibit B. Except for the fees set forth on
Exhibit B and the payments which Manager may make from the Operating Accounts as
authorized pursuant to Paragraph 8 or as otherwise expressly authorized as
provided elsewhere in this Agreement, Manager is not entitled to any other
compensation or reimbursement for any other costs and expenses.

 

- 18 -



--------------------------------------------------------------------------------

14. TERMINATION:

 

14.1 Optional Termination:

In addition to the provisions of Paragraph 1, Owner may terminate this Agreement
without cause by giving Manager not less than sixty (60) days prior notice in
writing, and the date of termination shall be set forth in such notice. Manager
may terminate this Agreement without cause by giving Owner not less than ninety
(90) days prior notice in writing, and the date of termination shall be set
forth in such notice.

 

14.2 Termination by Owner “For Cause”:

This Agreement may be terminated by Owner “for cause” (as hereinafter defined)
upon not less than five (5) business days’ prior notice to Manager.
Notwithstanding the foregoing right to terminate, with respect to terminations
for cause under clause (i) or (v) below, Owner shall give notice to Manager of
the alleged default and Owner’s notice shall require that Manager cure the
particular occurrence to the reasonable satisfaction of Owner within ten
(10) days after receipt of such notice. If Manager does not so cure the
occurrence within the applicable time period, or continue diligent prosecution
of the cure as the case may be, then and in that event, without limitation of
any other right or remedy of Owner at law or in equity, Owner may terminate this
Agreement in its entirety. The term “cause” as used in this Paragraph 14 shall
include but not be limited to: (i) material failure of Manager to perform its
obligations under, or to comply with the provisions of, this Agreement, or to
comply with the decisions or instructions of Owner; (ii) fraud or intentional
misrepresentation or breach of trust by Manager; (iii) the occurrence of any of
the events described in Paragraph 14.3; (iv) if Manager shall assign its rights
or delegate any of its obligations under this Agreement without the assignment
being first approved by Owner’s Representative; or (v) if Manager shall make
expenditures or incur obligations not set forth in an annual approved Operating
Budget or otherwise approved or permitted under this Agreement that are not
reimbursed or otherwise cured. Notwithstanding the foregoing, nothing in this
Paragraph 14.2 shall limit or otherwise place conditions upon Owner’s right to
terminate the Agreement without cause as set forth in Section 14.1, which right
shall not be subject to any notice or opportunity to cure in favor of Manager
other than the requirement to provide Manager with written notice of its
election to terminate the Agreement without cause.

 

14.3 Other Events of Termination:

This Agreement may also be terminated by Owner in the event of a “Bankruptcy”
(as hereinafter defined) of Manager. “Bankruptcy,” for the purposes of this
Agreement, shall occur if Manager shall: (i) admit in writing its inability to
pay its debts generally and its willingness to be adjudged a bankrupt; or
(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act, file an answer admitting to, consenting to, or acquiescing in
the relief sought by any such petition; or (iii) make an assignment for the
benefit of creditors; or (iv) consent to or acquiesce in the appointment of a
receiver or trustee of itself or of the whole or any substantial part of its
property; or (v) be adjudicated a bankrupt or insolvent; or (vi) file a petition
for reorganization or for the adoption of an arrangement under the Federal
Bankruptcy Code, as amended, or any analogous statute of any foreign country, or
an answer or admission seeking, consenting to, or acquiescing in the relief
provided under the foregoing or admitting or failing to deny the material
allegations of any such petition; or (vii) permit or acquiesce to the entry of
an order appointing a receiver or trustee of Manager, or approving a petition
filed against Manager for or affecting a reorganization or arrangement under the
Federal Bankruptcy Code or any other applicable law or statute of the United
States of America or any state or foreign country which order shall not be

 

- 19 -



--------------------------------------------------------------------------------

vacated or set aside or stayed within sixty (60) days from the date of its
entry; or (viii) permit or acquiesce to the entry of an order for any other
judicial modification or alteration of the rights of creditors or mortgagees,
which order shall not be vacated or set aside or stayed within sixty (60) days
from the date of its entry.

 

14.4 Effect of Termination:

Upon the effective date of any termination of this Agreement:

 

  (a) Manager shall promptly surrender and deliver up to Owner any and all
Property Income and monies of Owner on hand or in any bank account, including
all security deposits of tenants, if not previously delivered to Owner;

 

  (b) Manager shall promptly deliver to Owner as received any monies received
with respect to the Property after the effective date of termination;

 

  (c) Manager shall promptly deliver to Owner all records, contracts, leases,
receipts for deposits, unpaid bills, materials, supplies, keys, contracts,
documents, plans, specifications, promotional materials, and all other
accountings, papers, documents and records pertaining to this Agreement or the
Property;

 

  (d) Manager shall promptly assign to Owner or its designee all executed
contracts relating to the operation and maintenance of the Property;

 

  (e) Manager shall promptly deliver to Owner a final accounting, reflecting the
balance of income and expenses of the Property, as of the date of termination
which shall be delivered within thirty (30) days after such termination;

 

  (f) Manager shall immediately cease the performance of all services required
to be performed by Manager under this Agreement with respect to the Property and
vacate such portion of the Property;

 

  (g) Manager shall use reasonable efforts to cooperate with Owner to accomplish
an orderly transfer of the operation and management of the Property to the party
designated by Owner;

 

  (h) Manager agrees that the termination of this Agreement in accordance with
the terms of this Agreement by Owner will not create or give rise to any
liability of or against Owner, except for post-termination obligations of Owner
expressly set forth herein, and Manager waives all rights to institute any
proceeding whatsoever against Owner based in any way on such termination of this
Agreement in accordance with applicable terms of this Paragraph 14. The prior
two sentences will not limit Manager’s (i) right to collect all fees and expense
reimbursements permitted pursuant to Paragraph 8 or otherwise expressly provided
in this Agreement to which it had become entitled prior to and through the date
of termination, less any sums owned by Manager to Owner as a result of any
default or breach by Manager, or (ii) right to contest by appropriate legal
proceeding any “for cause” termination; and

 

- 20 -



--------------------------------------------------------------------------------

  (i) No such termination of this Agreement (either in whole or in part) by
Owner shall prejudice in any way Owner’s rights and remedies under this
Agreement or applicable law or any of its rights to seek and recover damages and
other relief on account of the default of Manager or relieve Manager of any of
its obligations and liabilities that arose or accrued prior to the full or
partial termination of this Agreement.

 

15. SUBSIDIARIES AND AFFILIATES:

Manager agrees not to enter into any contract or lease of any kind whatsoever
between Manager and any of Manager’s subsidiary corporations or other Affiliates
without providing prior written notice to Owner disclosing fully the nature of
the relationship between Manager and such Affiliates, and any such contract or
lease shall be subject to the prior written approval of Owner’s Representative
which may be withheld in its sole discretion.

 

16. REPRESENTATIVES; MEETINGS; NOTICES:

 

16.1 Authorized Representatives:

 

  (a) Manager shall designate a representative authorized to act on its behalf
with respect to the matters described in this Agreement. The authorized
representative shall examine documents submitted by Owner and shall promptly
render decisions pertaining thereto to avoid unreasonable delay in the
performance of Manager’s obligations hereunder. Owner shall communicate with
Manager through its authorized representative. Manager’s authorized
representative initially shall Rex Lowe or, in his absence, Gregory S.
Courtwright. Manager’s authorized representative may be changed from time to
time upon prior written notice to Owner’s Representative.

 

  (b) Owner shall designate Owner’s Representative who shall be authorized to
act on Owner’s behalf with respect to certain matters as provided in this
Agreement. Owner’s Representative shall examine documents, notices and other
requests submitted by Manager and shall promptly render decisions pertaining
thereto (where decisions are requested or otherwise required by the terms of
this Agreement) to avoid unreasonable delay in the performance of the services
of Manager. Manager will communicate with Owner through such designated
representatives. Owner’s Representative initially shall be James Schmid. Owner’s
Representative may be changed from time to time upon written notice to Manager
given by an authorized officer of Owner, and Owner reserves the right to
designate different individuals as Owner’s Representative for the Property. The
representatives of Owner shall each be given copies of all notices, reports,
correspondence and other documents and communications of every kind, which are
given or delivered by Manager under the terms of this Agreement or otherwise
relating to the Property.

 

- 21 -



--------------------------------------------------------------------------------

16.2 Periodic Meetings:

The authorized representatives of Owner and Manager will meet as requested by
Owner’s Representative, but not more frequently than once each calendar month,
to review matters relating to the Property and this Agreement, including,
without limitation, budget variances, unanticipated increases in costs and
expenses, performance standards, cost savings measures and performance.

 

16.3 Notices:

All notices, demands, consents and reports provided for in this Agreement shall
be in writing and delivered in person, or by facsimile transmission, or by
certified or registered mail at the addresses set forth below or such other
addresses as given in writing by one or more party to the other:

Owner:

450 South Orange Avenue

Orlando, FL 32801

Attention: Tracey B. Bracco, Esquire

Telephone: (407) 540-7526

Facsimile: (407) 540-2544

with a copy to:

450 South Orange Avenue

Orlando, FL 32801

Attention: Joseph Johnson

Telephone: (407) 540-7526

Facsimile: (407) 540-2544

Manager:

Lincoln Harris CSG

3100 West End Avenue

Nashville, Tennessee 37027

Attention: Rex Lowe

Facsimile:                     

 

- 22 -



--------------------------------------------------------------------------------

with copy to:

Lincoln Property Company Commercial

Service Enterprises, Inc.

3300 Lincoln Plaza

500 North Akard Street

Dallas, Texas 75201

Attention: Gregory S. Courtwright

Facsimile: 214/740-3460

 

17. ASSIGNMENT:

Except as otherwise provided in this Paragraph 17, Manager shall not assign this
Agreement or any right, privilege or obligation appurtenant thereto without the
prior written consent of Owner’s Representative, which Owner may withhold in its
sole discretion. Notwithstanding the foregoing provisions of this Paragraph 17,
Manager may assign this Agreement to an affiliate of Manager which assumes all
of Manager’s obligations hereunder without the prior written consent of Owner’s
Representative, but Manager shall not be released from its obligations hereunder
by reason of any such assignment.

 

18. INDEMNIFICATION:

 

18.1 Indemnification of Owner:

Manager indemnifies, defends (through counsel acceptable to Owner) and holds
Owner, its parent, subsidiaries, Affiliates, directors, officers, partners,
members, agents, servants and employees harmless for, from and against all
claims, demands, causes of action, losses, damages, fines, penalties,
liabilities, costs and expenses, including attorney’s fees and court costs,
sustained or incurred by or asserted against Owner in excess of the limits of
the insurance required to be maintained by Owner in Section 4.3, by reason of or
arising out of (i) the gross negligence or willful misconduct of Manager, its
employees or agents, (ii) the dishonest acts of Manager’s employees or agents,
(iii) any claims brought against Owner by Manager’s employees or agents
specifically asserting claims arising under this Agreement or with respect to
the Property, and/or (iv) Environmental Liabilities for which Manager is
responsible pursuant to Paragraph 3.5. Notwithstanding the foregoing, Manager
shall have no obligation to indemnify, defend or hold Owner harmless to the
extent that the claim arises from the gross negligence or willful misconduct of
Owner, its agents or employees.

 

18.2 Indemnification of Manager:

Owner indemnifies, defends (through counsel acceptable to Manager) and holds
Manager, its parent, subsidiaries, Affiliates, directors, officers, partners,
members, agents, servants and employees harmless for, from and against all
claims, demands, causes of action, losses, damages, fines, penalties,
liabilities, costs and expenses, including attorneys’ fees and court costs,
(collectively “claims”) sustained or incurred by or asserted against Manager by
reason of or arising out of (i) the gross negligence or willful misconduct of
Owner, its employees or agents, (ii) Environmental Liabilities for which Owner
is responsible pursuant to Paragraph 3.5,

 

- 23 -



--------------------------------------------------------------------------------

(iii) building, health or safety code violations relating to the physical
condition of the Property for which Manager is not responsible under the terms
of this Agreement, (iv) any other matters relating to the physical condition of
the Property or any other premises liability, and/or (v) any other claims
brought against Manager arising out of its performance of services required
herein, except as provided below. Notwithstanding the foregoing, Owner shall
have no obligation to indemnify, defend or hold Manager harmless to the extent
that the claim arises from (1) the gross negligence or willful misconduct of
Manager, its agents or employees, or (2) acts which are outside the scope of
Manager’s authority under this Agreement.

 

18.3 Notice of Claim:

Each party shall notify the other in writing as soon as practicable after notice
of a claim is received; and Owner and Manager shall use their best efforts to
ensure that their respective agents and employees will not take any actions,
including an admission of liability (unless legally compelled to do so), that
would bar the other party from enforcing any applicable coverage under policies
of insurance held by such party or would prejudice any defense of such party in
any appropriate legal proceedings pertaining to any such matter or otherwise
prevent such party from defending itself with respect to any such matter.

 

18.4 Survival of Obligations:

The obligations of Owner and Manager under this Paragraph 18 shall survive the
termination of this Agreement with respect to claims based on occurrences during
the term of this Agreement.

 

19. ATTORNEYS’ FEES:

If there is any legal or arbitration action or proceeding between the parties to
enforce any provision of this Agreement or to protect or establish any right or
remedy of any of the parties, the unsuccessful party to such action or
proceeding will pay to the prevailing party all costs and expenses, including
reasonable attorneys’ fees (including allocated fees and costs of Owner’s or
Manager’s in-house counsel) incurred by such prevailing party in such action or
proceeding and in any appearance in connection therewith, and if such prevailing
party recovers a judgment in any such action, proceeding or appeal, such costs,
expenses and attorneys’ fees will be determined by the court or arbitration
panel handling the proceeding and will be included in and as a part of such
judgment.

 

20. MISCELLANEOUS:

 

20.1 Time:

Time is of the essence of this Agreement.

 

20.2 Invalidity:

The invalidity of any provision of this Agreement, as determined by a court of
competent jurisdiction, shall not affect the validity of any other provision
hereof.

 

- 24 -



--------------------------------------------------------------------------------

20.3 Waiver and Approvals:

No failure of either party to enforce any term hereof shall be deemed to be a
waiver, and all waivers, approvals, consents, authorizations and instructions of
Owner must be given in writing to become effective.

 

20.4 Agreement Binding; Choice of Law:

This Agreement shall bind the parties, their successors and assigns. This
Agreement shall be governed by the laws of the state in which the Property is
located.

 

20.5 Authorization:

By executing this Agreement, both parties represent that they are authorized and
have the power to enter into this Agreement.

 

20.6 Construction:

This Agreement shall not be construed either for or against either party.

 

20.7 Complete Agreement; Amendment:

This Agreement and the Exhibits attached hereto (which Exhibits are hereby made
a part of this Agreement) contain all agreements of the parties with respect to
any matter mentioned herein. No prior agreement or understanding pertaining to
any such matter shall be effective. This Agreement may be modified in writing
only, signed by the parties at the time of modification.

 

20.8 Pronouns:

The pronouns used in this Agreement referring to Manager shall be understood and
construed to apply whether the Manager be an individual, partnership, limited
liability company, corporation or an individual or individuals doing business
under a firm or trade name.

 

20.9 Headings:

All headings herein are inserted only for convenience and ease of reference and
are not to be considered in the construction or interpretation of any provision
of this Agreement.

 

20.10 No Partnership:

Owner and Manager are not partners or joint venturers with one another, and
nothing in this Agreement shall be construed to make them partners or joint
venturers or impose any liability as such on either of them.

 

20.11 No License to Use Trademarks; Advertising:

Manager shall have no right to display or otherwise use the name or trademarks
and service marks of Owner in Manager’s own promotions, advertising, press
releases or otherwise without first obtaining the prior written consent of
Owner’s Representative which Owner may withhold in its sole and absolute
discretion. Neither Owner nor Manager shall acquire any right, title or interest
in or to the other party’s service marks and trademarks by virtue of this
Agreement. To

 

- 25 -



--------------------------------------------------------------------------------

the extent that Owner agrees to permit Manager to use or display Owner’s service
marks and trademarks, Manager shall discontinue all such use or display upon
termination of this Agreement. Any press releases, publicity statements or
promotional materials regarding this Agreement, the Property or the appointment
of Manger or which in any way mention or refer to Owner may not be issued by
Manager without the prior written consent of Owner’s Representative, which Owner
may withhold in its sole and absolute discretion.

 

20.12 Limitation on Pledging Credit:

Manager shall not borrow any money or execute any promissory note, bill of
exchange or other obligation, mortgage or encumbrance in the name and on behalf
of Owner to pledge the credit of Owner or any of its Affiliates without the
prior written consent of Owner’s Representative.

 

20.13 Counterparts:

This Agreement may be executed in several counterparts, each of which shall be
an original but all of which shall constitute one and the same instrument.

 

20.14 Access to Books and Records:

Upon written request of the Secretary of Health and Human Services, the
Comptroller General or any of his or her duly authorized representatives,
Manager shall make available those contracts, books, documents and records
necessary to verify the nature and extent of the cost of providing its services.
Such inspection shall be available up to four (4) years after the rendering of
such services. The parties agree that any attorney-client, accountant-client or
any other legal privilege shall not be deemed waived by virtue of this
Paragraph.

 

21. PROTECTION OF REIT STATUS.

Manager acknowledges that CNL Healthcare Properties, Inc., a Maryland
corporation (“CNL REIT”) and an indirect owner of Owner, has elected to be
treated as a real estate investment trust (a “REIT”) within the meaning of
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended (the
“Code”), and Manager agrees that without the prior written consent of Owner
(which may be given or withheld in Owner’s sole discretion), it will not
(a) accept, or cause or allow to be earned, any rents or license fees or other
amounts to be paid by a tenant or occupant at the Property that would be based,
in whole or in part, on the income or profits derived by the business activities
of such tenant or occupant, (b) furnish or render any services to a tenant or
occupant at the Property other than services customarily furnished or rendered
in connection with the rental of real property of a similar class in the
geographic market in which the Property is located, or (c) accept, or cause or
allow to be earned, any payments or other amounts which would fail to qualify as
“rents from real property” as described in Section 856(d) of the Code.
Accordingly, Manager shall not provide any services giving rise to such non
qualifying income and shall not provide or allow to be provided by others any
new services related to the Property without the prior written consent of Owner,
which consent may be withheld in Owner’s sole discretion. In the event Owner
consents to the provision of any non-customary services by Manager to any tenant
or licensee of the Property, such services shall be provided by Manager at
competitive rates and for its own account and neither Owner nor CNL REIT,
directly or indirectly, shall participate in the collection of or share in the
revenues or

 

- 26 -



--------------------------------------------------------------------------------

profits derived from such services. Without limiting the generality of the
foregoing, with respect to any of the services to be rendered by Manager for the
Property, Manager agrees that it will not enter into any subcontract with or
otherwise engage the services of any Person from whom Owner or CNL REIT,
directly or indirectly, derives any revenue (including, for example, from a
tenant of the Property), without the prior written consent of Owner. Manager
further represents and warrants that neither Owner nor CNL REIT, directly or
indirectly, derives any revenue from Manager, except for rent paid by Manager to
occupy Management Space to manage the Property, which space shall be used solely
for the management of the Property. Owner shall reimburse Manager for all
reasonable out-of-pocket legal fees incurred by Manager in complying with the
terms of this Section.

 

22. DEFINITIONS:

The following terms shall have the meanings set forth as follows:

22.1 “Affiliate” when used in relation to a specified Person shall mean (i) all
Parents of such Person, (ii) any other Person fifty percent (50%) or more of
whose outstanding voting shares, partnership interests, membership interests or
other equity ownership interests are owned by the specified Person, either
directly or indirectly through one or more intermediaries, and (iii) any other
Person, fifty percent (50%) or more of whose outstanding voting shares,
partnership interests, membership interests or other equity ownership interests
are owned by a Parent of the specified Person, either directly or indirectly
through one or more intermediaries.

22.2 “Agreement” shall have the meaning set forth in the introductory paragraph.

22.3 “Bankruptcy” shall have the meaning set forth in Paragraph 14.3.

22.4 “Capital Budget” shall have the meaning set forth in Paragraph 3.6(a)(ii).

22.5 “Cause” shall have the meaning set forth in Paragraph 14.2.

22.6 “Environmental Hazard” shall mean Hazardous Materials (as defined below),
or the storage, handling, production, disposal, treatment or release thereof.

22.7 “Environmental Liabilities” shall mean any liability, penalties, fines,
forfeitures, demands, damages, losses, claims, causes of action, suits,
judgments, and costs and expenses incidental thereto (including cost of defense,
settlement, reasonable attorneys’ fees, reasonable consultant fees and
reasonable expert fees), arising from or based on (i) environmental
contamination or the threat of environmental contamination or
(ii) non-compliance or violation of any federal, state or local law, regulation,
rule or ordinance pertaining to Hazardous Materials, and shall include, but not
be limited to, liability arising from:

 

  (a) any governmental action, order, directive, administrative proceeding or
ruling;

 

  (b) personal or bodily injuries (including death) or damages to any property
(including loss of use) or natural resources; or

 

  (c) clean-up, remediation, investigation, monitoring or other response action.

 

- 27 -



--------------------------------------------------------------------------------

22.8 “Fiscal Year” shall have the meaning set forth in Paragraph 3.6.

22.9 “Gross Receipts” shall mean all amounts and sums actually collected or
received by Manager as rents or other charges for use and occupancy of space in
the Property or for any services, equipment or furnishings provided in
connection with such use or occupancy, including without limitation real estate
taxes, operating expense reimbursements, payments made by occupants, rental
increases due to cost-of-living provisions, payments made in consideration of
the cancellation, surrender or modification of any Space Lease, damages by
reason of any default (including without limitation applications of security
deposits upon such default), and the proceeds of rental interruption insurance,
but shall exclude any other amounts and sums collected or received related to
the Property, including without limitation income derived from interest on bank
accounts or otherwise, hazard or liability insurance or eminent domain proceeds,
tax abatement awards, discounts and dividends on insurance policies, and
remodeling and other like costs charges to tenants.

22.10 “Hazardous Material” shall mean (a) any hazardous waste, any extremely
hazardous waste, or any restricted hazardous waste, or words of similar import,
as defined in the Resource Conservation and Recovery Act (42 U.S.C. §6901 et.
seq.); (b) any hazardous substances as defined in the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §9601 et
seq.); (c) any toxic substances as defined in the Toxic Substances Control Act
(15 U.S.C. §2601 et seq.); (d) any pollutant as defined in the Clean Water Act
(33 U.S.C. §1251 et seq.); (e) gasoline, petroleum or other hydrocarbon products
or by-products; (f) asbestos; (g) any material, substance or waste subject to
regulation pursuant to any regulations implementing the National Environmental
Policy Act, including, but not limited to, those regulations set forth in
47 C.F.R. §1.1301-1.1319 (1986), as amended and supplemented from time to time
and any similar replacement regulations; or (h) any other materials, substances
or wastes subject to environmental regulation under any applicable federal,
state or local law, regulation or ordinance now or hereafter in effect.

22.11 “Manager” shall have the meaning set forth in the introductory paragraph.

22.12 “Operating Account” shall have the meaning set forth in Paragraph 7.1.

22.13 “Operating Budget” shall have the meaning set forth in
Paragraph 3.6(a)(i).

22.14 “Owner” shall have the meaning set forth in the introductory paragraph.

22.15 “Owner’s Representative” shall have the meaning set forth in
Paragraph 16.1(b).

22.16 “Parent” when used in relation to a specified Person shall mean a Person
who owns fifty percent (50%) or more of the outstanding voting shares,
partnership interests, membership interests or other equity ownership interests
of the specified Person, either directly or indirectly through one or more
intermediaries.

22.17 “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint stock company, limited liability company, limited
liability partnership, trust, unincorporated organization, government or any
agency or political subdivision thereof, or any other form of entity.

 

- 28 -



--------------------------------------------------------------------------------

22.18 “Property” shall have the meaning set forth in the recitals.

22.19 “Property Expenses” shall mean all expenses which Manager may pay from the
Operating Accounts in accordance with Paragraph 8.

22.20 “Property Income” shall mean all income and other amounts and sums derived
from or payable with respect to the Property or the use, operation or occupancy
thereof, including, by way of example, but not necessarily limited to: all rents
or other charges for use and occupancy of space in the Property or for any
services, equipment or furnishings provided in connection with such use or
occupancy; real estate taxes, insurance and operating expense reimbursements;
rental increases due to cost-of-living provisions; sums payable in consideration
of the cancellation, surrender or modification of any Space Lease; damages by
reason of any default (including, without limitation, applications of security
deposits upon such default); all other sums payable by occupants; the proceeds
of rental interruption insurance; income derived from interest on bank accounts
or otherwise; hazard or liability insurance or eminent domain proceeds; tax
refunds; tax abatement awards; discounts and dividends on insurance policies;
tenant improvement, remodeling and other like costs charged to tenants and
income from vending machines and other coin operated devices located on the
Property, but excluding income from radio frequency antenna devices located on
the Property if managed under an agreement between Owner and any third party.

22.21 “Space Leases” shall have the meaning set forth in Paragraph 3.19(b).

22.22 “Special Materials” shall have the meaning set forth in Paragraph 3.17.

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

OWNER

 

CHP ESCONDIDO CA MOB OWNER, LLC,

a Delaware limited liability company

     MANAGER

 

LINCOLN PROPERTY COMPANY

COMMERCIAL SERVICE ENTERPRISES,

INC. D/B/A LINCOLN HARRIS CSG

By:   

/s/ Tracey B. Bracco

     By:   

/s/ Rex Lowe

   Tracey B. Bracco      Title:   

Senior Vice President

Title:    Vice President      Date:   

8/8/13

Date:   

 

       

 

- 30 -



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

Exhibit A - Description of the Property

Exhibit B - Manager’s Fees

Exhibit C - Tenant Buildout Services



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Property

[Intentionally Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

Manager’s Fees

 

1. Property Management Fee. Owner shall pay to Manager an annual fixed “Property
Management Fee” equal to three percent (3%) of the rental and other revenues
collected from the Property for which Property Management Services are being
provided hereunder. Such fee shall be payable monthly in level installments
equal to one-twelfth (1/12th) of such annual fixed fee. Manager shall send to
Owner an invoice for such fee by the last day of each month, and Owner shall pay
such invoice by check by the 15th day of the following month.

 

2. Leasing Fee. Owner shall pay to Manager a four percent (4%) leasing
commission on all new leases and two percent (2%) leasing commission on all
renewals of Existing Leases. Any co-brokerage shall be considered by Owner on a
case-by-case basis. Such commission shall be due upon payment by the applicable
tenant of its first month’s rent under such new or renewed lease.

 

3. Construction Management Fees; Tenant Improvements. If construction management
services in accordance with Exhibit C are requested by Owner for the build out
of tenant improvements in any space leased in a Property as provided in
Section 3.20, Owner shall pay to Manager for such management services a fee
equal to five percent (5%) of the amount of the final construction budget (as
approved by Owner’s Representative pursuant to Exhibit C) for each such project,
but excluding design and engineering fees; provided that the fee shall be
reduced to three percent (3%) for the portion of any project costs in excess of
$250,000. Such fee shall be due in a single lump sum installment following the
date (the “Completion Date”) when all of the following have occurred: (a) the
certificate of occupancy (or the local equivalent) for the leased space involved
in the project has been issued by the governmental authority having
jurisdiction, and (b) the architect has issued its certificates of substantial
completion and final payment. Such fee shall be payable within thirty (30) days
after Manager has delivered to Owner an invoice and satisfactory evidence that
the events described in the preceding sentence have occurred.



--------------------------------------------------------------------------------

EXHIBIT C

Tenant Buildout Services

[Intentionally Omitted]

EXHIBIT D

REQUIRED INSURANCE COVERAGE

[Intentionally Omitted]

EXHIBIT E

REPORTS TO OWNER

[Intentionally Omitted]

EXHIBIT G

OFFICE PROPERTY SERVICES QUESTIONNAIRE

SCHEDULE 3.19

EXISTING LEASES

[Intentionally Omitted]